     Case 1:20-cv-01144-DAD-JLT Document 10 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ERIC HERNANDEZ,                                  No. 1:20-cv-01144-NONE-JLT (PC)

12                        Plaintiff,
                                                          ORDER ADOPTING FINDINGS AND
13             v.                                         RECOMMENDATIONS IN PART AND
                                                          DISMISSING ACTION FOR FAILURE TO
14       KINGS COUNTY JAIL, et al.,                       OBEY COURT ORDERS
15                        Defendants.                     (Doc. No. 8)
16

17            Plaintiff Eric Hernandez is a detainee in county jail proceeding pro se and in forma
18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On February 8, 2021, the assigned magistrate judge issued a screening order, finding that
21   plaintiff’s complaint fails to state a cognizable claim and directing plaintiff to file a first amended
22   complaint within twenty-one days. (Doc. No. 6). Plaintiff failed to file an amended complaint.
23   Therefore, on March 18, 2021, the magistrate judge issued an order to show cause why this action
24   should not be dismissed for plaintiff’s failure to comply with a court order. (Doc. No. 7.)
25   Plaintiff failed to file a response to the order to show cause within the time provided.1
26   ///
27
     1
28    The U.S. Postal Service returned the order as undeliverable on March 29, 2021. Pursuant to
     Local Rule 182(f), if a pro se party fails to notify the court of a change of address, “service of
     documents at the prior address [of record] of the . . . party shall be fully effective.”
     Case 1:20-cv-01144-DAD-JLT Document 10 Filed 07/20/21 Page 2 of 2


 1              Accordingly, on April 21, 2021, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action be dismissed for plaintiff’s failure to obey court

 3   orders and failure to state a claim on which relief can be granted. (Doc. No. 8.) The findings and

 4   recommendations were served on plaintiff and provided him 14 days to file objections thereto.

 5   (Id. at 2.) Plaintiff has not filed any objections and the time do so has passed.2

 6              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis insofar as they

 9   recommend dismissal for failure to obey court orders. The court finds it unnecessary to address

10   the alternative grounds for dismissal discussed in the findings and recommendations.

11              Accordingly,

12              1.      The findings and recommendations issued on April 21, 2021 (Doc. No. 8) are

13                      adopted to the extent they recommend dismissal for failure to obey court orders;

14              2.      This action is dismissed for plaintiff’s failure to obey court orders; and,

15              3.      The Clerk of the Court is directed to assign a district judge to this action for

16                      purposes of closure and to close this case.

17
     IT IS SO ORDERED.
18

19         Dated:      July 19, 2021
                                                                UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
     2
         The U.S. Postal Service returned the findings and recommendations as undeliverable on May 10, 2021.
                                                                2
